DETAILED ACTION
This action is in response to the RCE dated 17 January 2022, which incorporates the amendment dated 20 December 2021.  Claims 1, 12, and 19 are amended.  No claims have been added or cancelled.  Claims 1, 6, 9-16, 19 and 20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Suggestion
Examiner suggests amending the independent claims to create the offset area based or determined by something (see applicant’s specification paragraph 0099) [e.g. setting the offset area based on portions of the touchscreen that are unreachable by the determined thumb] instead of just claiming an arbitrary offset that is not based on anything which resolves to more or less a design choice.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0111451 A1) in view of Rostom (US 2007/0094597 A1) and further in view of Holbrook et al. (US 2007/0226640 A1) and further in view of Carteri et al. (US 2017/0115794 A1).

As for independent claim 1, Park teaches a method comprising:
identifying a touch action from the touchscreen display … and moved from the center in a direction towards one side away from the center [(e.g. see Park paragraphs 0035, 0062) ”the control unit 150 is configured to determine whether the current grip mode is the left hand ].
re-rendering the components of the (UI) … and configuring the touchscreen display in a single hand mode of operation based on the touch action directed toward the one side [(e.g. see Park paragraphs 0094, 0097, 0098 and Fig. 7 and Fig. 8 numeral 840) ”FIG. 7 shows a situation in which the left hand grip state is determined and, thus, the left hand-oriented UI is presented on the screen according to an embodiment of the present invention … The UI components may include a plurality of icons, menu items, lists, etc. The control unit 150 is configured to store arrangement coordinates and order of the UI components prompting the user's touch input to match with the left and right hand-oriented UI modes … For example, the control unit 150 is configured to arrange the UI components at the left side of longitudinal axis of the screen in the left hand-oriented UI mode shown in FIG. 7”].  Examiner notes that, as depicted in Fig. 7, the icons are rearranged to be displayed in a vertical line matched to the side of the user’s touch input for hand orientation.
wherein rendering further includes maintaining offsets from a right edge, a left edge, a top edge, a bottom edge, and the center of the touchscreen display as  ”FIG. 7 shows a situation in which the left hand grip state is determined and, thus, the left hand-oriented UI is presented on the screen according to an embodiment of the present invention … The UI components may include a plurality of icons, menu items, lists, etc. The control unit 150 is configured to store arrangement coordinates and order of the UI components prompting the user's touch input to match with the left and right hand-oriented UI modes … For example, the control unit 150 is configured to arrange the UI components at the left side of longitudinal axis of the screen in the left hand-oriented UI mode shown in FIG. 7 … the UI display method and apparatus of the present invention provide the user with the UI optimized to match with the user's single hand grip state so as to facilitate application execution and access to application execution screen, resulting in improvement of device usability”
wherein a thumb of a user of the touchscreen display accesses the components of the UI with just the thumb along the one side from the second perimeter of the semicircle (see Rostom for semicircle support) [(e.g. see Park paragraphs 0069, 0094, 0097, 0098, 0114 and Fig. 7 and Fig. 8 numeral 840) ”FIG. 7 shows a situation in which the left hand grip state is determined and, thus, the left hand-oriented UI is presented on the screen according to an embodiment of the present invention … The UI components may include a plurality of icons, menu items, lists, etc. The control unit 150 is configured to store arrangement coordinates and order of the UI components prompting the user's touch input to match with the left and right hand-oriented UI modes … For example, the control unit 150 is configured to arrange the UI components at the left side of longitudinal axis of the screen in the left hand-oriented UI mode shown in FIG. 7 … in the left hand grip state, the contact area on the screen surface shrinks as the stretched left thumb joints are folded … the UI display method and apparatus of the present invention provide the user with the UI optimized to match with the user's single hand grip state so as to facilitate application execution and access to application execution screen, resulting in improvement of device usability”].  Examiner notes that, as depicted in Fig. 7, the icons are rearranged to be displayed in a vertical line matched to the side of the user’s touch input for hand 

Park does not specifically teach rendering components of a User Interface (UI) around a perimeter of an original circle, the original circle is rendered around a center of a touchscreen display with a diameter, originating from the center of the touchscreen display, [re-rendering the components] around a second perimeter of a semicircle oriented to the one side, or wherein the diameter of the original circle is increased as the components are redistributed around the second perimeter of the semicircle.  However, in the same field of invention, Rostom teaches:
rendering components of a User Interface (UI) around a perimeter of an original circle, the original circle is rendered around a center of a touchscreen display with a diameter [(e.g. see Rostom paragraph 0041 and Fig. 3) ”Centrally circular menu 110 comprises a number of menu elements, including a circular background area 112 that is displayed in a central portion of desktop environment 100a. Within circular background area 112 are a plurality of service icons 114-122. Each service icon represents a service or a ].
originating from the center of the touchscreen display [(e.g. see Rostom paragraph 0041 and Fig. 3) ”Centrally circular menu 110 comprises a number of menu elements, including a circular background area 112 that is displayed in a central portion of desktop environment 100a. Within circular background area 112 are a plurality of service icons 114-122. Each service icon represents a service or a submenu that leads to other services or additional submenus … the menu can be dragged to any arbitrary location in the desktop environment”].
[re-rendering the components] around a second perimeter of a semicircle oriented to the one side [(e.g. see Rostom paragraphs 0041, 0044, 0087 and Fig. 5) ”enables the user to move centrally circular menu 110 to another location in the display area … the menu can be dragged to any arbitrary location in the desktop environment … FIG. 5 is a screen print illustrating a desktop environment 100c that displays a side curved menu 111 resulting from a user activating menu location control icon 134 to move the menu to the left portion of the desktop environment. In this case, service icons 114-122 are arranged in a curve at the left along with display control icons 130 and 134. Shortcuts, such as shortcut 132, can be relocated as a result of moving the location of the ].
wherein the diameter of the original circle is increased as the components are redistributed around the second perimeter of the semicircle [(e.g. see Rostom paragraphs 0041, 0044, 0087 and Figs. 3 and 5) ”enables the user to move centrally circular menu 110 to another location in the display area … the menu can be dragged to any arbitrary location in the desktop environment … FIG. 5 is a screen print illustrating a desktop environment 100c that displays a side curved menu 111 resulting from a user activating menu location control icon 134 to move the menu to the left portion of the desktop environment. In this case, service icons 114-122 are arranged in a curve at the left along with display control icons 130 and 134. Shortcuts, such as shortcut 132, can be relocated as a result of moving the location of the menu … The configuration of side curved menu 1704 may in turn be used to modify the look and feel of the menu on the local desktop to substantially match the location, size, color, shape, or arrangement of side curved menu 1704”].  Examiner notes that, as depicted in Figs. 3 and 5, when the circular menu moves from the center to the side, the circumference of the circle becomes larger, which indicates a larger diameter.


Park and Rostom do not specifically teach wherein rendering further includes generating the original circle by processing an Application Programming Interface (API) against existing components of an existing UI and rendering the existing components of the existing UI as the components around the perimeter of the original circle.  However, in the same field of invention, Holbrook teaches:
wherein rendering further includes generating the original circle by processing an Application Programming Interface (API) against existing components of an existing UI and rendering the existing components of the existing UI as the components around the perimeter of the original circle [(e.g. see Holbrook paragraphs 0077, 0090, 0093, 0173 and Figs. 3 and 4) ”in frame 301, the search results are presented in the prior art search engine ].  Examiner notes that, the organization of the original menu is modified by an API to create a circular menu.
Therefore, considering the teachings of Park, Rostom and Holbrook, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein rendering further includes generating the original circle by processing an Application Programming Interface (API) against existing components of an existing UI and rendering the existing components of the existing UI as the components around the perimeter of the original circle, as taught by Holbrook, to the teachings of Park and Rostom because it provides a data presentation and navigation method that concisely presents relevant data to the user and enables the user to efficiently evaluate and review the data (e.g. see Holbrook paragraph 0015).

Park, Rostom and Holbrook do not specifically teach providing user selections of the components back to the existing UI as selected ones of the existing components using the API for processing of the selected ones of the existing components by the existing UI.  However, in the same field of invention, Carteri teaches:
providing user selections of the components back to the existing UI as selected ones of the existing components using the API for processing of the selected ones of the existing components by the existing UI [(e.g. see Carteri paragraphs 0013, 0024) ”Analysis engine 112 receives touch event information from, for example, GUI 114 via an API, that identifies the specific graphical element of GUI 114 touched, and the shape of the physical area  . Analysis engine 112 may generate a density map, based on the touch event information, to modify GUI 114 … to determine a manner in which to modify a boundary of a graphical element of GUI 114, such that the modified graphical element is modified based on the analyzed touch event information. For example, GUI 114 may include four square-shaped graphical elements, such as touch selectable buttons. In this instance, a density map can be generated by analysis engine 112 to graphically represent one or more interactions between a user and the four square-shaped graphical elements. The generated density map may reveal that each of the one or more touch events between the user and the four square-shaped graphical elements takes the form of a circle. Accordingly, analysis engine 112 may modify the boundaries of the four square-shaped graphical elements and the associated areas of touchscreen display 118, such that an area of each of the four square-shaped graphical elements matches the circle area, as presented by the density map”].
Therefore, considering the teachings of Park, Rostom, Holbrook and Carteri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add providing user selections of the components back to the existing UI as selected ones of the existing components using the API for processing of the selected ones of the existing components by the existing UI, as taught by Carteri, to 

As for dependent claim 6, Park, Rostom, Holbrook and Carteri teach the method as described in claim 1 and Park further teaches:
wherein re-rendering further includes maintaining each portion of the offset area beginning at the center and extending in a direction that is away from the one side [(e.g. see Park paragraphs 0094, 0097, 0098, 0114 and Fig. 7) ”FIG. 7 shows a situation in which the left hand grip state is determined and, thus, the left hand-oriented UI is presented on the screen according to an embodiment of the present invention … The UI components may include a plurality of icons, menu items, lists, etc. The control unit 150 is configured to store arrangement coordinates and order of the UI components prompting the user's touch input to match with the left and right hand-oriented UI modes … For example, the control unit 150 is configured to arrange the UI components at the left side of longitudinal axis of the screen in the left hand-oriented UI mode shown in FIG. 7 … the UI display method and apparatus of the present invention provide the user with the UI optimized to match with the user's single hand grip state so as to facilitate application execution and access to application execution ].  Examiner notes that, as depicted in Fig. 7, there is an offset between the edge of the screen adjacent to the rearranged icons, the top of the screen, the bottom of the screen, the opposite side of the screen and the rearranged icons where there is nothing else rendered on the UI.  The icons are also positioned offset from the longitudinal axis (i.e. center).

As for dependent claim 9, Park, Rostom, Holbrook and Carteri teach the method as described in claim 1 and Park further teaches:
wherein rendering the UI further includes arranging the components for the UI along the second perimeter of the semicircle and justified to the one side and offset from a first edge adjacent to the one side, the top edge, and the bottom edge of the touch screen display [(e.g. see Park paragraphs 0094, 0097, 0098 and Fig. 7) ”FIG. 7 shows a situation in which the left hand grip state is determined and, thus, the left hand-oriented UI is presented on the screen according to an embodiment of the present invention … The UI components may include a plurality of icons, menu items, lists, etc. The control unit 150 is configured to store arrangement coordinates and order of the UI components prompting the user's touch input to match with the left and right hand-oriented UI modes … For example, the control unit 150 is configured to arrange the UI components at the left side of longitudinal axis of the screen in the left hand-oriented UI mode shown in FIG. ].  Examiner notes that, as depicted in Fig. 7, there is an offset between the edge of the screen adjacent to the rearranged icons, the top of the screen, the bottom of the screen and the icons.  Secondary reference Rostom shows that the items justified to the side of the screen can be in a semicircle arrangement.

As for dependent claim 10, Park, Rostom, Holbrook and Carteri teach the method as described in claim 9 and Park further teaches:
wherein rendering arranging further includes rendering each of the components in a position that allows access by the thumb of the user that operates the touchscreen display while the user holds the touchscreen in a same hand that includes the thumb [(e.g. see Park paragraphs 0069, 0094, 0097, 0098, 0114 and Figs. 2 and 7) ”FIG. 7 shows a situation in which the left hand grip state is determined and, thus, the left hand-oriented UI is presented on the screen according to an embodiment of the present invention … The UI components may include a plurality of icons, menu items, lists, etc. The control unit 150 is configured to store arrangement coordinates and order of the UI components prompting the user's touch input to match with the left and right hand-oriented UI modes … For example, the control unit 150 is configured to arrange the UI components at the left side of longitudinal axis of the screen in the left hand-oriented UI mode shown in FIG. 7 … in the left hand grip state, the contact area on the screen surface shrinks as the stretched ].  Examiner notes that, the user applies a gesture with their thumb in order to indicate a left or right hand grip state, whereby the icons are then rearranged to match the grip state in order to be accessed by the thumb of the corresponding hand.

As for dependent claim 11, Park, Rostom, Holbrook and Carteri teach the method as described in claim 10 and Park further teaches:
further comprising, providing with each rendered screen of the UI a navigation component accessible to the thumb that when activated navigates the UI back to a previously rendered screen of the UI [(e.g. see Park paragraphs 0094, 0097, 0098 and Figs. 2 and 7) ”FIG. 7 shows a situation in which the left hand grip state is determined and, thus, the left hand-oriented UI is presented on the screen according to an embodiment of the present invention … The UI components may include a plurality of icons, menu items, lists, etc. The control unit 150 is configured to store arrangement coordinates and order of the UI components prompting the user's touch input to match with the left and right hand-oriented UI modes … For example, the control unit 150 is ].  Examiner notes that, as depicted in Fig. 7, a “back” icon is provided to the user.

As for independent claim 12, Park teaches a method comprising:
configuring a user interface (UI) of a touchscreen display from a starting configuration to a one-handed mode of operation [(e.g. see Park paragraphs 0032, 0035) ”The display panel 120 is configured to display a screen related to the operation state of the touch-enabled device. For example, the display pane 120 is configured to display a lock screen, a sleep mode screen, a home screen, a menu screen, various icons, and an execution screen of one of applications mapped to the icons … the control unit 150 is configured to determine whether the current grip mode is the left hand grip mode or the right hand grip mode”].
justifying components of the UI to a side of the touchscreen display based on the one-handed mode of operation [(e.g. see Park paragraphs 0094, 0097, 0098 and Fig. 7) ”FIG. 7 shows a situation in which the left hand grip state is determined and, thus, the left hand-oriented UI is presented on the screen according to an embodiment of the present invention … The UI components may include a plurality of icons, menu items, lists, etc. The control ].  Examiner notes that, as depicted in Fig. 7, the icons are rearranged to be matched to the side of the user’s touch input for hand orientation.
[rendering] with offsets maintained from a right edge, a left edge, a top edge, and a bottom edge, and wherein an offset area occupies an opposite side from the side, wherein the offset area begins at the center of the touchscreen display and extends in a direction away from the side, and wherein the offset area does not include the components of the UI rendered in the offset area [(e.g. see Park paragraphs 0094, 0097, 0098 and Fig. 7) ”FIG. 7 shows a situation in which the left hand grip state is determined and, thus, the left hand-oriented UI is presented on the screen according to an embodiment of the present invention … The UI components may include a plurality of icons, menu items, lists, etc. The control unit 150 is configured to store arrangement coordinates and order of the UI components prompting the user's touch input to match with the left and right hand-oriented UI modes … For example, the control unit 150 is configured to arrange the UI components at the left side of longitudinal axis of the screen in the left ].  Examiner notes that, as depicted in Fig. 7, there is an offset between the edge of the screen adjacent to the rearranged icons, the top of the screen, the bottom of the screen, the opposite side of the screen and the rearranged icons where there is nothing else rendered on the UI.  The icons are also positioned to offset from the longitudinal axis (i.e. center).
allowing a thumb of a user of the touch screen to access the UI with just the thumb from the side by reaching up, reaching down, and toward the center with the thumb [(e.g. see Park paragraphs 0069, 0094, 0097, 0098, 0114 and Figs. 2 and 7) ”FIG. 7 shows a situation in which the left hand grip state is determined and, thus, the left hand-oriented UI is presented on the screen according to an embodiment of the present invention … The UI components may include a plurality of icons, menu items, lists, etc. The control unit 150 is configured to store arrangement coordinates and order of the UI components prompting the user's touch input to match with the left and right hand-oriented UI modes … For example, the control unit 150 is configured to arrange the UI components at the left side of longitudinal axis of the screen in the left hand-oriented UI mode shown in FIG. 7 … in the left hand grip state, the contact area on the screen surface shrinks as the stretched left thumb joints are folded … the UI display method and apparatus of the present invention provide the user with the UI optimized to ].  Examiner notes that, the user applies a gesture with their thumb in order to indicate a left or right hand grip state, whereby the icons are then rearranged to match the grip state in order to be accessed by the thumb of the corresponding hand.  As shown in Fig. 2 (the left hand grip state), the user will be able to access the menu in Fig. 7 using their thumb (Fig. 2, grip state with thumb above touch screen and four fingers below).

Park does not specifically teach wherein the starting configuration comprising components of the UI rendered around a perimeter of an original circle, the original circle rendered around a center of the touchscreen display with a diameter, wherein justifying further comprises rendering a semicircle and redistributing the components around a second perimeter associated with the semicircle, wherein the diameter of the original circle is increased as the components are redistributed around the second perimeter of the semicircle, rendering the components along the second perimeter of the semicircle and justified to the side.  However, in the same field of invention, Rostom teaches:
wherein the starting configuration comprising components of the UI rendered around a perimeter of an original circle, the original circle rendered around a center of the touchscreen display with a diameter [(e.g. see Rostom paragraph 0041 and Fig. 3) ”Centrally circular menu 110 comprises a ].
wherein justifying further comprises rendering a semicircle and redistributing the components around a second perimeter associated with the semicircle, wherein the diameter of the original circle is increased as the components are redistributed around the second perimeter of the semicircle [(e.g. see Rostom paragraphs 0041, 0044, 0087 and Figs. 3 and 5) ”enables the user to move centrally circular menu 110 to another location in the display area … the menu can be dragged to any arbitrary location in the desktop environment … FIG. 5 is a screen print illustrating a desktop environment 100c that displays a side curved menu 111 resulting from a user activating menu location control icon 134 to move the menu to the left portion of the desktop environment. In this case, service icons 114-122 are arranged in a curve at the left along with display control icons 130 and 134. Shortcuts, such as shortcut 132, can be relocated as a result of moving the location of the menu … The configuration of side curved menu 1704 may in turn be used to modify the look and feel of the menu on the local desktop to substantially match the ].  Examiner notes that, as depicted in Figs. 3 and 5, when the circular menu moves from the center to the side, the circumference of the circle becomes larger, which indicates a larger diameter.
rendering the components along the second perimeter of the semicircle and justified to the side [(e.g. see Rostom paragraphs 0041, 0044, 0087 and Fig. 5) ”enables the user to move centrally circular menu 110 to another location in the display area … the menu can be dragged to any arbitrary location in the desktop environment … FIG. 5 is a screen print illustrating a desktop environment 100c that displays a side curved menu 111 resulting from a user activating menu location control icon 134 to move the menu to the left portion of the desktop environment. In this case, service icons 114-122 are arranged in a curve at the left along with display control icons 130 and 134. Shortcuts, such as shortcut 132, can be relocated as a result of moving the location of the menu … The configuration of side curved menu 1704 may in turn be used to modify the look and feel of the menu on the local desktop to substantially match the location, size, color, shape, or arrangement of side curved menu 1704”].
Therefore, considering the teachings of Park and Rostom, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the starting configuration comprising components of the UI 

Park and Rostom do not specifically teach wherein configuring further includes generating the starting configuration by processing an Application Programming Interface (API) against existing components of an existing UI and rendering the existing components of the existing UI as the components around the perimeter of the original circle.  However, in the same field of invention, Holbrook teaches:
wherein configuring further includes generating the starting configuration by processing an Application Programming Interface (API) against existing components of an existing UI and rendering the existing components of the existing UI as the components around the perimeter of the original circle [(e.g. see Holbrook paragraphs 0077, 0090, 0093, 0173 and Figs. 3 and 4) ”in frame 301, the search results are presented in the prior art search engine format(s) as generally described above, and in frame 302, the search results are presented in a ].  Examiner notes that, the organization of the original menu is modified by an API to create a circular menu.


Park, Rostom and Holbrook do not specifically teach providing user selections of the component back to the existing UI as selected ones of the existing components using the API for processing of the selected ones of the existing components by the existing UI.  However, in the same field of invention, Carteri teaches:
providing user selections of the component back to the existing UI as selected ones of the existing components using the API for processing of the selected ones of the existing components by the existing UI [(e.g. see Carteri paragraphs 0013, 0024) ”Analysis engine 112 receives touch event information from, for example, GUI 114 via an API, that identifies the specific graphical element of GUI 114 touched, and the shape of the physical area touched on touchscreen display 118 . Analysis engine 112 may generate a density map, based on the touch event information, to modify GUI 114 … to determine a manner in ].
Therefore, considering the teachings of Park, Rostom, Holbrook and Carteri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add providing user selections of the component back to the existing UI as selected ones of the existing components using the API for processing of the selected ones of the existing components by the existing UI, as taught by Carteri, to the teachings of Park, Rostom and Holbrook because providing the automatic modification of an interface allows the interface to be tailored to a particular user’s input selection history (e.g. see Carteri paragraph 0003).

As for dependent claim 13, Park, Rostom, Holbrook and Carteri teach the method as described in claim 12 and Park further teaches:
wherein configuring further includes identifying a right-handed mode of operation or a left-handed mode of operation for the one-handed mode of operation based on a user touch action [(e.g. see Park paragraphs 0035, 0062) ”the control unit 150 is configured to determine whether the current grip mode is the left hand grip mode or the right hand grip mode by analyzing at least one of a touched area size, a touch position, a movement direction … when the user slides the right thumb from left to right on the touchscreen 110 in the right hand grip state”].

Park does not specifically teach that swipes from the center of the touchscreen display to the side.  However, in the same field of invention, Rostom teaches:
that swipes from the center of the touchscreen display to the side [(e.g. see Rostom paragraph 0041 and Figs. 3 and 5) ”Centrally circular menu 110 comprises a number of menu elements, including a circular background area 112 that is displayed in a central portion of desktop environment 100a. Within circular background area 112 are a plurality of service icons 114-122. Each service icon represents a service or a submenu that leads to other services or additional submenus … the ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 15, Park, Rostom, Holbrook and Carteri teach the method as described in claim 12 and Park further teaches:
wherein rendering further includes maintaining the offset area from a particular edge of the touchscreen display along the side that is devoid of any information [(e.g. see Park paragraphs 0094, 0097, 0098 and Fig. 7) ”FIG. 7 shows a situation in which the left hand grip state is determined and, thus, the left hand-oriented UI is presented on the screen according to an embodiment of the present invention … The UI components may include a plurality of icons, menu items, lists, etc. The control unit 150 is configured to store arrangement coordinates and order of the UI components prompting the user's touch input to match with the left and right hand-oriented UI modes … For example, the control unit 150 is configured to arrange the UI components at the left side of longitudinal axis of the screen in the left hand-oriented UI mode shown in FIG. 7”].  Examiner notes that, as depicted in Fig. 7, there is an offset between the edge of the screen and the icons that contains no additional information.

claim 16, Park, Rostom, Holbrook and Carteri teach the method as described in claim 15 and Park further teaches:
wherein maintaining further includes maintaining the offset area from the top edge of the touchscreen display and from the bottom edge of the touchscreen display that is devoid of any information [(e.g. see Park paragraphs 0094, 0097, 0098 and Fig. 7) ”FIG. 7 shows a situation in which the left hand grip state is determined and, thus, the left hand-oriented UI is presented on the screen according to an embodiment of the present invention … The UI components may include a plurality of icons, menu items, lists, etc. The control unit 150 is configured to store arrangement coordinates and order of the UI components prompting the user's touch input to match with the left and right hand-oriented UI modes … For example, the control unit 150 is configured to arrange the UI components at the left side of longitudinal axis of the screen in the left hand-oriented UI mode shown in FIG. 7”].  Examiner notes that, as depicted in Fig. 7, there is an offset between the edge of the screen, the top of the screen, the bottom of the screen and the icons that contains no additional information.

As for independent claim 19, Park teaches a device comprising:
a non-transitory computer-readable storage medium having executable instructions [(e.g. see Park paragraph 0042) ”The storage unit 140 is configured to store an Operating System (OS) of the touch-].
a processor [(e.g. see Park paragraph 0030) ”a control unit 150”].
a touchscreen display [(e.g. see Park paragraph 0030) ”the touch-enabled device includes a touchscreen 110”].
wherein the executable instructions are executed on the processor from the non-transitory computer-readable storage medium and perform processing to: re-render the components to a user-selected side of the touchscreen display for operation by a single hand of a user while the user holds the device [(e.g. see Park paragraphs 0094, 0097, 0098 and Fig. 7) ”FIG. 7 shows a situation in which the left hand grip state is determined and, thus, the left hand-oriented UI is presented on the screen according to an embodiment of the present invention … The UI components may include a plurality of icons, menu items, lists, etc. The control unit 150 is configured to store arrangement coordinates and order of the UI components prompting the user's touch input to match with the left and right hand-oriented UI modes … For example, the control unit 150 is configured to arrange the UI components at the left side of longitudinal axis of the screen in the left hand-oriented UI mode shown in FIG. 7”
render with each screen of the UI at least one UI-selectable navigation component reachable by a thumb of the single hand within each screen [(e.g. see Park paragraphs 0069, 0094, 0097, 0098, 0114 and Fig. 7 and Fig. 8 numeral 840) ”FIG. 7 shows a situation in which the left hand grip state is determined and, thus, the left hand-oriented UI is presented on the screen according to an embodiment of the present invention … The UI components may include a plurality of icons, menu items, lists, etc. The control unit 150 is configured to store arrangement coordinates and order of the UI components prompting the user's touch input to match with the left and right hand-oriented UI modes … For example, the control unit 150 is configured to arrange the UI components at the left side of longitudinal axis of the screen in the left hand-oriented UI mode shown in FIG. 7 … in the left hand grip state, the contact area on the screen surface shrinks as the stretched left thumb joints are folded … the UI display method and apparatus of the present invention provide the user with the UI optimized to match with the user's single hand grip state so as to facilitate application execution and access to application execution screen, resulting in improvement of device usability”].  Examiner notes that, as depicted in Fig. 7, the icons are rearranged to be displayed in a vertical line matched to the side of the user’s touch input for hand orientation.  Examiner further notes that, the user applies a 
and maintaining offsets from a right edge, a left edge, and the center of the touchscreen display as an offset area that does not include any rendering of the components for the UI, allowing the thumb of the user of the touchscreen display to access the components rendered for the UI with just the thumb [(e.g. see Park paragraphs 0094, 0097, 0098, 0114 and Fig. 7) ”FIG. 7 shows a situation in which the left hand grip state is determined and, thus, the left hand-oriented UI is presented on the screen according to an embodiment of the present invention … The UI components may include a plurality of icons, menu items, lists, etc. The control unit 150 is configured to store arrangement coordinates and order of the UI components prompting the user's touch input to match with the left and right hand-oriented UI modes … For example, the control unit 150 is configured to arrange the UI components at the left side of longitudinal axis of the screen in the left hand-oriented UI mode shown in FIG. 7 … the UI display method and apparatus of the present invention provide the user with the UI optimized to match with the user's single hand grip state so as to facilitate ].  Examiner notes that, as depicted in Fig. 7, there is an offset between the edge of the screen adjacent to the rearranged icons, the top of the screen, the bottom of the screen, the opposite side of the screen and the rearranged icons where there is nothing else rendered on the UI.  The icons are also positioned offset from the longitudinal axis (i.e. center).

Park does not specifically teach render components of a user interface (UI) in an initial mode of operation around a perimeter of an original circle, the original circle rendered with a diameter on the touch screen display around a center of the touchscreen display or wherein the components are rendered around a second perimeter of a semicircle oriented towards the user-selected side and the diameter of the original circle is increased as the components are redistributed around the second perimeter of the semicircle.  However, in the same field of invention, Rostom teaches:
render components of a user interface (UI) in an initial mode of operation around a perimeter of an original circle, the original circle rendered with a diameter on the touch screen display around a center of the touchscreen display [(e.g. see Rostom paragraph 0041 and Fig. 3) ”Centrally circular menu 110 comprises a number of menu elements, including a circular background area 112 that is displayed in a central portion of desktop environment 100a. Within circular background area 112 are a plurality of service icons 114-122. Each ].
wherein the components are rendered around a second perimeter of a semicircle oriented towards the user-selected side and the diameter of the original circle is increased as the components are redistributed around the second perimeter of the semicircle [(e.g. see Rostom paragraphs 0041, 0044, 0087 and Figs. 3 and 5) ”enables the user to move centrally circular menu 110 to another location in the display area … the menu can be dragged to any arbitrary location in the desktop environment … FIG. 5 is a screen print illustrating a desktop environment 100c that displays a side curved menu 111 resulting from a user activating menu location control icon 134 to move the menu to the left portion of the desktop environment. In this case, service icons 114-122 are arranged in a curve at the left along with display control icons 130 and 134. Shortcuts, such as shortcut 132, can be relocated as a result of moving the location of the menu … The configuration of side curved menu 1704 may in turn be used to modify the look and feel of the menu on the local desktop to substantially match the location, size, color, shape, or arrangement of side curved menu 1704”].  Examiner notes that, as depicted in Figs. 3 and 5, when the circular menu moves from the center to the side, the circumference of the circle becomes larger, which indicates a larger diameter.


Park and Rostom do not specifically teach wherein the initial mode of operation is generated by processing an Application Programming Interface (API) against existing components of an existing UI and rendering the existing components of the existing UI as the components around the perimeter of the original circle.  However, in the same field of invention, Holbrook teaches:
wherein the initial mode of operation is generated by processing an Application Programming Interface (API) against existing components of an existing UI and rendering the existing components of the existing UI as the components around the perimeter of the original circle [(e.g. see Holbrook paragraphs 0077, 0090, 0093, 0173 and Figs. 3 and 4) ”in frame 301, the search results are presented in the prior art search engine format(s) as ].  Examiner notes that, the organization of the original menu is modified by an API to create a circular menu.
Therefore, considering the teachings of Park, Rostom and Holbrook, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the initial mode of operation is generated by processing an Application Programming Interface (API) against existing components of an existing UI and rendering the existing components of the existing UI as the components around the perimeter of the original circle, as taught by Holbrook, to the teachings of Park and Rostom because it provides a data presentation and navigation method that concisely presents relevant data to the user and enables the user to efficiently evaluate and review the data (e.g. see Holbrook paragraph 0015).

Park, Rostom and Holbrook do not specifically teach provide user selections of the components back to the exiting UI as selected ones of the existing components using the API for processing of the selected ones of the existing components by the existing UI.  However, in the same field of invention, Carteri teaches:
provide user selections of the components back to the exiting UI as selected ones of the existing components using the API for processing of the selected ones of the existing components by the existing UI [(e.g. see Carteri paragraphs 0013, 0024) ”Analysis engine 112 receives touch event information from, for example, GUI 114 via an API, that identifies the specific graphical element of GUI 114 touched, and the shape of the physical area  . Analysis engine 112 may generate a density map, based on the touch event information, to modify GUI 114 … to determine a manner in which to modify a boundary of a graphical element of GUI 114, such that the modified graphical element is modified based on the analyzed touch event information. For example, GUI 114 may include four square-shaped graphical elements, such as touch selectable buttons. In this instance, a density map can be generated by analysis engine 112 to graphically represent one or more interactions between a user and the four square-shaped graphical elements. The generated density map may reveal that each of the one or more touch events between the user and the four square-shaped graphical elements takes the form of a circle. Accordingly, analysis engine 112 may modify the boundaries of the four square-shaped graphical elements and the associated areas of touchscreen display 118, such that an area of each of the four square-shaped graphical elements matches the circle area, as presented by the density map”].
Therefore, considering the teachings of Park, Rostom, Holbrook and Carteri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add provide user selections of the components back to the exiting UI as selected ones of the existing components using the API for processing of the selected ones of the existing components by the existing UI, as taught by Carteri, to 

As for dependent claim 20, Park, Rostom, Holbrook and Carteri teach the device as described in claim 19 and Park further teaches:
wherein touchscreen display is integrated into one of: a wearable processing device, a phone, and a tablet [(e.g. see Park paragraphs 0012, 0048) ”the present invention provides a User Interface (UI) display method and apparatus of a touch-enabled device that is capable of improving user convenience by optimizing the UI layout in adaptation to a grip … the touch-enabled device may include any of various communication protocol-enabled mobile communication terminals, tablet Personal Computers (PC), smartphones, digital cameras, Portable Multimedia Players (PMP), media players, portable game consoles, laptop computers, and Personal Digital Assistants (PDA)”].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0111451 A1) in view of Rostom (US 2007/0094597 A1) and further in view of Holbrook et al. (US 2007/0226640 A1) and further in view of Carteri et al. (US 2017/0115794 A1), as applied to claim 12 above, and further in view of Prasad (US 8,769,431 B1).

claim 14, Park, Rostom, Holbrook and Carteri teach the method as described in claim 12, but do not specifically teach wherein configuring further includes identifying a right-handed mode of operation or a left-handed mode of operation based on a setting associated with an application, wherein the UI providing a user-facing interface to the application.  However, in the same field of invention, Prasad teaches:
wherein configuring further includes identifying a right-handed mode of operation or a left-handed mode of operation based on a setting associated with an application, wherein the UI providing a user-facing interface to the application [(e.g. see Prasad col 4 line 58 – col 5 line 3, col 20 lines 36-41) ”a set of software functions and features are added to the OS of a device to enable users to personalize a SHUZ that best fits their individual usage. The OS would then save such personalization data as a user profile utilized for interacting with the user, and also for communicating salient aspects of the profile to any SHUZ-enabled software running on the device … Software developers can also organize the user interfaces of their application programs to take advantage of a SHUZ-AI 335 to enable single-handed use of their apps. A large-area user interface that is designed in a desktop style usage 612 (FIG. 6 I) can often be redesigned for one-handed usability using a hierarchical menu paradigm 611 and SHUZ-AI 335”].
.

Response to Arguments
Applicant's arguments, filed 17 January 2022, have been fully considered but they are not persuasive.

Applicant argues that [“processing that the novel interface is generated from an existing interface and its existing components using an API to interact with the existing interface.  Applicant is unable to find such a teaching in the two references of the combination” (Page 6).”].

The argument described above, in paragraph number 9, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2018/0189073 A1 issued to Larabie-Belanger on 05 July 2018.  The subject matter disclosed therein is pertinent to that of claims 1, 6, 9-16, 19 and 20 (e.g. using an API to modify native graphical interfaces).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174